Citation Nr: 1031530	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a chronic low back disorder 
(including but not limited to degenerative joint disease of the 
lumbar and thoracic spine), to include as secondary to the 
service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and his friend, D.J.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 
and from April 1980 to January 1987.  He subsequently served in 
the U.S. Army Reserves (Reserves) from January 1987 through 
September 2002, including several periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The Veteran and his friend, D.J., testified before the 
undersigned Veterans Law Judge at a videoconference hearing at 
the RO in May 2007, and the hearing transcript has been 
associated with the claims file.  

This issue was before the Board on two previous occasions, in 
July 2007 and May 2008, at which points the case was remanded for 
further development.  As the Board's decision herein to grant 
service connection for a back disability constitutes a full grant 
of the benefit sought on appeal, no further development is 
necessary.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the weight 
of the evidence establishes that his current low back disability 
(diagnosed as degenerative joint (spine) disease, lumbosacral 
spinal stenosis, and history of lumbar radiculopathy) was 
incurred or aggravated as a result of to ACDUTRA service in the 
Reserves.  


CONCLUSION OF LAW

The criteria for service connection for a chronic low back 
disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for a 
chronic low back disability constitutes a full grant of the 
benefit sought on appeal, no further action is necessary to comply 
with the Veterans Claims Assistance Act of 2000 and implementing 
regulations.

The Veteran asserts that he was diagnosed with a low back 
disorder while serving in Reserves, and that his symptoms have 
continued and progressively worsened since that time.  He has not 
reported any specific injury or incident that resulted in low 
back pain and associated symptoms.  Rather, he claims that his 
current low back disorder either is a direct result of physical 
training, including running and jogging, during active duty and 
ACDUTRA in the Reserves, or is secondary to his service-connected 
bilateral knee disabilities.  The Veteran further claims that the 
bilateral knee pain and shoulder pain for which he was treated 
during active duty were early manifestations of his current low 
back disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during active service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Active service both 
active duty and any period of ACDUTRA during which a veteran was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Certain chronic diseases, including arthritis, will be presumed to 
have been incurred in or aggravated by service if they manifest to 
a degree of 10 percent within one year after separation from 
service, even if there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Further, if a chronic disease is noted during service (or within 
the applicable presumptive period), subsequent manifestations of 
the same disease at any later date will be service connected, 
unless clearly attributable to intercurrent causes.  However, 
where a condition is noted during service (or within the 
applicable presumptive period) but is not chronic, service 
connection may be granted only where there is evidence of 
continuity of symptomatology after separation from service.  38 
C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

Alternatively, service connection may be granted on a secondary 
basis for a disability that is proximately caused or aggravated by 
a service-connected disease or injury.  When service connection is 
thus established for a secondary condition, such condition shall 
be considered a part of the original condition.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en 
banc).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  
      
In this case, there are no documented complaints or treatment for 
low back pain during either of the Veteran's periods of active 
duty service, or from August 1976 to August 1979, and from April 
1980 to January 1987.  However, the Veteran was treated for 
complaints of bilateral knee and shoulder pain several times.  
See, e.g., June 1977 record (noting pain in the left leg from 
above the knee down when there was weight on the foot); July 1979 
separation examination (reporting swollen or painful joints, 
noted to have bursitis in 1978 with no sequelae); February 1980 
entrance examination (noting prior treatment for bilateral 
shoulder symptoms, with no current symptoms); September 1984 
record (complaints of bilateral knee pain for two weeks); October 
1986 examination (reporting bursitis or arthritis or rheumatism, 
noted to have bursitis in both shoulders).
      
Medical records covering the Veteran's subsequent service in the 
Reserves from January 1987 through September 2002 include service 
treatment records, as well as records from VA facilities in 
Beckley, WV, and Richmond, VA.  The Veteran reported no recurrent 
back pain at periodic service examinations as late as June 1995 
and October 1996.  However, in August 1997, he reported having 
low back pain for one year with no history of trauma or fall to a 
VA treating provider.  Similarly, treatment records dated in 
February and March 1998 reflect a history of chronic low back 
pain with noted radiculopathy and degenerative joint disease of 
the knees.  At that time, the Veteran reported that he continued 
to have problems with his legs, in that they hurt and get numb or 
tend to go to sleep.  He was noted to have bilateral 
anesthesias/paresthesias to the lower leg down to the knees, with 
symptoms worsening over the last 14-16 months.  The Veteran 
reported that he ran track and did hurdles but had absolutely no 
problems, and now he had problems walking because his legs would 
go numb and he would fall down.
      
In August 1997, a provider at the Beckley VA OPC noted that the 
Veteran was recently diagnosed by EMG and nerve conduction 
studies with radiculopathy of the lower lumbar spine bilaterally.  
However, in February 1998, the Veteran reported that he was seen 
at the Richmond VAMC Neurology Clinic and was told that there was 
"nothing wrong with his back, but possibly his knees."  
Similarly, a VA orthopedic provider noted in March 1998 that a 
fax of a December 1997 report from that facility indicated that 
the neurologist "did not feel this was neurologic."  However, 
the provider stated that the Veteran's symptoms persisted, and he 
was suspected to have radiculopathy of the lower lumbar spine.  
New x-rays were obtained of his right knee in March 1998, which 
showed no evidence of gross changes.  The Veteran was referred 
for a CT scan of the lumbosacral spine to rule out herniated 
nucleus pulposus (HNP).  He was restricted to light duty, with no 
physical training or running, and no prolonged standing, 
marching, or walking.  In May 1998, a VA orthopedic provider 
further noted that an August 1997 EMG nerve conduction study from 
the Richmond VAMC was consistent with radiculopathy of the lower 
lumbar spine, and an April 1998 CT scan was negative from L3 
through S1.  The Veteran was diagnosed with HNP of the 
lumbosacral spine with bilateral radiculopathy versus stenosis, 
as well as degenerative joint disease of the knees.  His symptoms 
were again noted to be worsening, and mainly related to his upper 
thighs to down around his knees.  In October 1998, a VA provider 
indicated that the Veteran's degenerative joint disease of the 
knees was "possibly due to [his] back problems."  A November 
1998 treatment record from the Richmond VAMC reflects a reported 
history of numbness in both legs and the inguinal area for 1 1/2 
years, and low back stiffness, with no history of injury. 
      
The Veteran was assigned a permanent physical profile for low 
back pain with radiculopathy and degenerative joint disease of 
the bilateral knees in April 1999.  That same month, MRIs of the 
lumbar and thoracic spine were conducted at the Richmond VAMC.  A 
July 1999 VA treatment record reflects that such results were 
unremarkable as to the lumbar spine "except for stenosis (no 
HNP) at L2-3."  The report concerning the lumbar spine reflects 
an impression of "congenital spinal stenosis" with no 
significant disc herniation or root impingement.  The MRI of the 
thoracic spine was interpreted to show some stenosis at T10-11 
with some disc bulge but no changes in the cord.  In August 1999, 
the Veteran continued to complain of pain mainly in the low back 
and thighs, and some numbness in the thighs and toes, with no 
history of trauma to the low back.  The VA provider noted that a 
spine x-ray showed no deformity, and the Veteran was diagnosed 
with chronic low back pain with degenerative joint disease with 
spinal stenosis.  In July 2000, a VA treatment record further 
reflects a diagnosis of paresthesias which are part of the 
degenerative changes of the lumbar spine.  
      
The Veteran continued to be followed by the Richmond VAMC 
Neurological Clinic and the Beckley VAMC.  At a May 2002 service 
examination, he reported arthritis or bursitis, recurrent back 
pain, swollen or painful joint(s), and knee trouble, but no 
numbness or tingling.  A March 2003 VA treatment record reflects 
that a lumbar spine CT scan showed no disc herniation.  In May 
2003, the Veteran was diagnosed with generalized osteoarthrosis 
and lumbago.  A September 2003 VA treatment record again reflects 
diagnoses of low back pain and degenerative joint disease.
      
In support of his claim, the Veteran has submitted a June 2007 
letter from KH, DO.  This private provider indicated that May 
2007 x-rays of the lumbar spine and bilateral hips showed 
degenerative changes, and x-rays of the bilateral knees could not 
rule out joint effusions.  She stated that she could not 
definitively say that the Veteran "hasn't just developed 
generalized arthritis as some patients do."  She further stated 
that "perhaps" the Veteran's bilateral knee pain "could have" 
resulted in gait abnormalities that "certainly could affect" 
his hips and lumbar spine.
      
The Veteran was afforded two VA spine examinations and a VA 
joints examination that address aspects of his claim.  At the 
October 2006 VA spine examination, the Veteran reported low back 
pain that radiated to the hips, with no history of trauma.  He 
claimed that his bilateral knee pain and patella-femoral syndrome 
caused his low back condition and pain.  The Veteran reported 
working as a hotel housekeeper for 5-10 years.  After performing 
physical and neurological examinations and obtaining x-rays of 
the lumbosacral spine, the examiner diagnosed the Veteran with 
very minimal degenerative changes of the lumbar spine.  This 
examiner did not express an opinion as to the etiology of the 
Veteran's low back disorder.  
      
At an October 2006 VA joints examination, the Veteran reported 
progressive bilateral knee pain since 1984.  He used no assistive 
aids for walking and had a normal gait.  He reported pain and 
stiffness of the knees, with mild flare-ups every 1-2 months for 
1-2 days which were not incapacitating.  X-rays of the knees 
showed no evidence of joint disease, and he was diagnosed with 
mild patellofemoral syndrome.  The examiner noted that the 
Veteran denied any trauma after service that may have caused such 
condition, and opined that his bilateral knee condition is at 
least as likely as not (50/50 probability) related to service.  
He reasoned that excessive running and jumping and carrying heavy 
loads as an infantry could have (50/50 probability) started the 
Veteran's current chronic knee problem.  The examiner further 
opined that the Veteran's very minimal degenerative changes in 
the lumbar spine were less likely as not (less than 50/50 
probability) caused or aggravated by his bilateral knee 
condition.  He reasoned that the Veteran's gait was normal, and 
there were no other physical findings to suggest an abnormal 
biomechanical stress that would transfer from the knees to the 
back.
      
The Veteran was afforded another VA spine examination in January 
2010.  At that time, the Veteran reported developing low back 
pain during physical training in the 1980s while serving in the 
Reserves, and off and on low back pain over the years which has 
been getting progressively worse for the last few years.  He used 
no assistive aids for walking and denied any history of fall, 
trauma, or injury to the low back or low back surgery.  The 
Veteran reported working as a "generator man" for the past 5 
years, which involved lifting, carrying, and moving heavy 
objects, as well as a lot of walking and standing.  His gait was 
antalgic at this time.  Upon review of the claims file and x-rays 
which were interpreted to show minimal degenerative changes in 
the lumbosacral spine, the Veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine.  
      
The January 2010 VA examiner opined that the Veteran's current 
low back disorder began between 1997 and 1998, based on medical 
evidence as summarized above.  He further opined that the 
Veteran's current low back disorder was not represented or caused 
by his in-service diagnoses of bilateral knee and shoulder 
conditions.  He reasoned that the Veteran was first treated for 
knee pain in 1984 and was diagnosed with bilateral shoulder 
bursitis in 1978, 14 years or more before the first complaints of 
low back pain.  The examiner further opined that the Veteran's 
degenerative joint disease of the lumbosacral spine is more 
likely wear and tear and overuse leading to degeneration due to 
aging, and is not otherwise due to any period of active duty 
service.  Additionally, the examiner opined that there was no 
aggravation because there were no complaints of low back pain 
during active service.  Finally, the examiner opined that the 
Veteran's current low back disorder is not related to his 
service-connected bilateral knee condition.  He reasoned that 
these are two separate disease entities, and the low back 
disorder is more likely wear and tear leading to degeneration as 
a part of the generalized degeneration of aging.

The Board forwarded the Veteran's claims file to a specialist 
with the Veteran's Health Administration (VHA) for clarification 
as to the nature and etiology of the Veteran's current low back 
disorder.  In a June 2010 opinion, a VHA neurologist opined that 
the Veteran's current diagnoses are degenerative joint (spine) 
disease, lumbosacral spinal stenosis which appears to be 
congenital in nature based on the evidence of record, and a 
history of bilateral lower lumbar radiculopathy.  The specialist 
opined that it was unlikely that the Veteran has additional 
disability related to his back as a consequence of superimposed 
disease or injury during service.  She reasoned that the 
Veteran's posture and gait were recorded as normal through 
October 2006, arguing against there being any abnormal 
biomechanical stress on the lumbosacral spine due to the chronic 
knee condition which could be a causative or contributing factor 
for low back pain.  The examiner further opined that the 
Veteran's degenerative spine disease and lumbar radiculopathy are 
"as likely as not unrelated" to his congenital lumbar spinal 
stenosis.  She stated that, given the dates of onset of low back 
symptoms, it is less likely than not that such disorders were 
incurred or aggravated by active duty service.  However, the 
specialist opined that it is as likely as not that the Veteran's 
low back disorders were incurred or aggravated by ACDUTRA during 
service in the Reserves.  

Based on the entirety of the evidence, and resolving all doubt in 
the Veteran's favor, the Board finds that he is entitled to 
service connection for his current low back disability, to 
include degenerative joint disease of the lumbar spine.  In 
particular, the Board finds that the June 2010 VHA specialist's 
positive nexus opinion outweighs the negative medical opinions of 
record.  The previous opinions do not reflect consideration all 
evidence of record, and specifically the Veteran's periods of 
ACDUTRA.  In contrast, the VHA specialist's opinion was based on 
review of the entire claims file, including but not limited to 
the evidence summarized above, and specifically considered 
periods of ACDUTRA.  As such, the weight of the evidence 
establishes that the Veteran's current low back disability, to 
include degenerative joint disease of the lumbar spine, was 
incurred or aggravated as a result of active service, and service 
connection is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for a low back disability, to include 
degenerative joint disease of the lumbar spine, is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


